UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4796


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MONTE MOORE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge. (4:12-cr-00104-AWA-LRL-1)


Submitted:   August 20, 2014                 Decided:    September 5, 2014


Before DUNCAN and    KEENAN,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Maureen Leigh White, Richmond, Virginia, for Appellant. Dana J.
Boente, United States Attorney, Kevin P. Lowell, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               A federal jury convicted Monte Moore of conspiracy to

distribute and to possess with intent to distribute cocaine and

cocaine base, 21 U.S.C. §§ 841(a)(1), (b)(1)(C) and 846 (2012);

distribution of cocaine and cocaine base within 1000 feet of a

playground, 21 U.S.C. §§ 841(a)(1), (b)(1)(C) and 860(a) (2012);

and possession with intent to distribute cocaine and cocaine

base, 21 U.S.C. § 841(a)(1), (b)(1)(C).                          After determining that

Moore was a career offender, the district court sentenced him to

262    months’    imprisonment          for      each       conviction,       to   be     served

concurrently.       Moore now appeals, challenging the sufficiency of

the evidence supporting each conviction, the district court’s

decision to admit certain testimony, and his sentencing as a

career offender.            For the reasons that follow, we affirm.

               Moore first argues that the evidence was insufficient

to    support    his       conspiracy      and       distribution       convictions.          We

review    de    novo        the   denial    of       a   motion    for    a     judgment      of

acquittal.       United States v. Hickman, 626 F.3d 756, 762 (4th

Cir. 2010).        A jury verdict must by sustained when “there is

substantial evidence in the record, when viewed in the light

most favorable to the government, to support the conviction.”

United    States       v.    Jaensch,      665 F.3d 83,   93    (4th      Cir.    2011)

(internal quotation marks omitted).                          “Substantial evidence is

evidence    that       a    reasonable      finder          of   fact   could      accept     as

                                                 2
adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                Id. (alteration and internal

quotation marks omitted).

            Our review of the record persuades us that substantial

evidence     supports           Moore’s       conspiracy       and       distribution

convictions.       In order to convict Moore of this drug conspiracy,

the evidence must have established an agreement between two or

more people to distribute cocaine and cocaine base, that Moore

had    knowledge    of    the    agreement,      and    that     he    knowingly    and

voluntarily participated in the scheme.                      See United States v.

Hackley, 662 F.3d 671, 678 (4th Cir. 2011).                           A coconspirator

testified that Moore agreed to provide him with cocaine whenever

he needed it.        Over the course of four months, Moore provided

this    coconspirator      with     substantial        amounts    of     cocaine    and

cocaine    base    at    regular    intervals      in    amounts       indicative   of

further distribution by the coconspirator.                     This evidence of a

continuing relationship, repeated transactions, and substantial

drug quantities is sufficient to support the conviction.                            See

United States v. Reid, 523 F.3d 310, 317 (4th Cir. 2008).

            Moore’s distribution conviction requires proof of his

knowing    and    intentional      distribution         of   cocaine     and   cocaine

base.     United States v. Randall, 171 F.3d 195, 209 (4th Cir.

1999).     The Government presented ample evidence of the charged

conduct.    Moore thus is entitled to no relief on his challenge

                                          3
to the sufficiency of the evidence regarding the conspiracy and

distribution convictions.

            Moore also seeks to challenge the sufficiency of the

evidence    supporting     his       possession     with     intent    to    distribute

conviction.       However,    Moore        waived    this    claim    by     failing     to

challenge the sufficiency of the evidence in either his oral or

written Fed. R. Crim. P. 29 motions.                 See United States v. Chong

Lam, 677 F.3d 190, 200 (4th Cir. 2012).

            Moore next challenges the district court’s decision to

admit      testimony     regarding          the      conversation           between       a

confidential      informant      and       Moore’s        coconspirator       during      a

controlled     purchase.         Moore          asserts     that    the     informant’s

statements are inadmissible hearsay because the informant cannot

be   a   coconspirator     and       the    coconspirator’s         statements        were

inadmissible because they were not made in furtherance of the

conspiracy.

            “We    review        a     trial        court’s        rulings     on        the

admissibility of evidence for abuse of discretion, and . . .

will only overturn an evidentiary ruling that is arbitrary and

irrational.”      United States v. Cole, 631 F.3d 146, 153 (4th Cir.

2011)    (internal     quotation        marks       omitted).         Hearsay       is    a

statement not made by the declarant “while testifying at the

current trial or hearing and offered in evidence to prove the

truth of the matter asserted in the statement.”                        Fed. R. Evid.

                                            4
801(c)(1)-(2).          While hearsay is generally inadmissible, Fed. R.

Evid. 802, a statement by a coconspirator is not hearsay if it

was made “during the course and in furtherance of the conspiracy

and is offered against the party.”                         United States v. Graham, 711
F.3d 445, 453 (4th Cir.) (internal quotation marks and citation

omitted), cert. denied, 134 S. Ct. 449 (2013); see also Fed. R.

Evid. 801(d)(2)(E).

              “A     statement           by      a     co-conspirator                 is     made     in

furtherance of a conspiracy if it was intended to promote the

conspiracy’s objectives, whether or not it actually has that

effect.”       Graham, 711 F.3d       at    453      (internal        quotation         marks

omitted).      A statement may be “in furtherance of the conspiracy

even though it is susceptible of alternative interpretations and

was   not    exclusively,        or      even        primarily,         made     to    further       the

conspiracy,        so    long    as      there        is     some       reasonable         basis     for

concluding     that      it     was      designed          to    further        the    conspiracy.”

United      States      v.   Shores,        33 F.3d 438,    444     (4th       Cir.    1994)

(internal quotation marks omitted).

              We     conclude         that       the       coconspirator          statements          in

question      were       made       in      furtherance            of     the     conspiracy         to

distribute cocaine and cocaine base.                              The statements were made

after    the       confidential           informant             had      initiated          the     drug

transaction.             While        the     informant’s               statements          were     not

admissible under this exception, United States v. Hackley, 662

                                                  5
F.3d 671, 679 (4th Cir. 2011), they were offered to provide

necessary    context    to      the    coconspirator’s      statements    regarding

Moore, not for the truth of the matter asserted.                       We therefore

find   no    error   in        the    district    court’s    admission     of    this

testimony.

             Finally,      Moore       asserts     that     he   was     improperly

designated a career offender because his prior convictions were

not submitted to the jury and proved beyond a reasonable doubt.

As Moore concedes, this argument is foreclosed by the Supreme

Court’s     decisions     in    Almendarez-Torres      v.    United    States,    523
U.S. 224, 239-47 (1998), and Alleyne v. United States, 133 S.

Ct. 2151, 2163 (2013).

             Accordingly,        we     affirm.      We     dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the material before this Court and argument will

not aid the decisional process.

                                                                           AFFIRMED




                                           6